Citation Nr: 1624842	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-21 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 2003 to August 2003.  This matter is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In June 2014, the case was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

In June 2014, the case was remanded for an examination to secure a medical opinion to determine if the Veteran has a diagnosis of fibromyalgia and, if so, to determine its possible etiology.  The August 2014 VA examiner indicated that fibromyalgia was diagnosed.  The Board's remand had instructed the examiner to specifically address the contention that the Veteran's complaints of leg and knee pain in service were symptoms of fibromyalgia (a December 2003 VA treatment record notes that such symptoms are consistent with fibromyalgia).  The examiner did not do so, and the Board is required to remand this matter for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

The August 2014 examiner also noted that in December 2013 the Veteran saw a private rheumatologist for complaints of pain in both legs.  Records of such treatment may contain information pertinent to the matter at hand, and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment she has received for fibromyalgia and leg/knee pain (records of which are not already associated with the record), and to provide the releases necessary for VA to secure records from all private providers of the evaluations and treatment.  The AOJ should secure for the record complete clinical records of all evaluations and treatment from all providers identified (to include the private rheumatologist who saw the Veteran in December 2013, and updated, to the present, records of any VA treatment since March 2014).  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise her that ultimately it is her responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a rheumatologist to determine the nature and likely etiology of her fibromyalgia.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

What is the likely etiology of the fibromyalgia diagnosed on August 2014 VA examination?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to (was incurred or aggravated in) the Veteran's service?  

The rationale for the opinion must specifically address the contention that the Veteran's complaints of leg and knee pain service were symptoms of fibromyalgia, and comment on the December 2003 VA treatment record that notes such symptoms are consistent with fibromyalgia. 

The examiner should include rationale with all opinions.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

